In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Town of Islip dated July 20, 2004, which denied the petitioner’s application for certain area variances, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Berler, J.), entered January 27, 2005, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Zoning boards have broad discretion in considering applications for area variances, and a zoning board’s determination should not be set aside unless there is a showing of, inter alia, arbitrariness (see Matter of Pecoraro v Board of Appeals of Town of Hempstead, 2 NY3d 608, 613 [2004]; Matter of Ifrah v Utschig, 98 NY2d 304, 308 [2002]; Matter of Fuhst v Foley, 45 NY2d 441, 444 [1978]; Matter of Halperin v City of New Rochelle, 24 AD3d 768, 770-771 [2005]; Matter of Bistricer v Chin, 272 AD2d 397, 398 [2000]; Matter of Richard Dudyshyn Contr. Co. v Zoning Bd. of Appeals of Town of Mount Pleasant, 255 AD2d 445 [1998]). Here, the zoning board’s decision was based on objective factual evidence in the record and thus, was rational and not arbitrary or capricious (see Matter of Halperin v City of New Rochelle, supra at 773). Accordingly, the Supreme Court properly declined to disturb it. Crane, J.E, Ritter, Krausman and Skelos, JJ., concur.